Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/483714 response filed 07/21/2022.     
Claims 1 & 17-26, 28-29, 31-32, and 36-39 have been examined and fully considered.
Claims 37-39 have been newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
1.The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1 & 17-26, 28-29, 31-32 & 36-39 is/are determined to be directed to an a natural correlation and abstract idea. The rationale for this determination is explained below:
As instantly claimed in Claims 1 & 17-26, 28-29, 31-32, and 36-39, applicant is detecting a level of C4c and sometimes prolactin or another marker, and then determining if the patient has cancer when compared to a reference. This is a natural correlation and there is nothing claimed instantly that makes the measured compounds or the correlation markedly different than what is found/shown in nature (if a person was sitting around with a level of c4c in them, they would have the same cancer state as being claimed). 
With respect to the three-step inquiry for 101 guidance:
Step 1: Whether the claims falls within any statutory category
Yes, the claims are drawn towards a method.
Step 2A, Prong 1: Whether the claim recites a judicial exception
The claims recite the judicial exception of a natural correlation and abstract idea, determining the level of the natural compound of c4c and identifying the patient as having lung cancer if the level is a certain level.
Step 2B, Prong 2: Whether the claim as a whole integrates the recited judicial exception into a practical application of the exception
The claim as a whole does not integrate the recited judicial exception into a practical application. The imaging step seems completely separate from the claimed exception and nothing is done with the imaging in the claim- it seems like it is simply there and non consequential. Further anti-c4c antibody is also a natural compound that could naturally bind in the human body, and further the fact that the method in vitro, does not change the fact that the claimed method is still merely measuring(without any specificity so can amount to the affect of merely noticing ) the levels of a natural compound in a natural sample and associating it with prevalence of a disease.
 As amended the claims now include that some type of imaging is done (in the independent claims and it is specified in some dependent claims that a CT scan is performed), and also that an immunoassay comprising anti-cfc antibody (also a natural compound) is performed, and in the dependent claims that the anti-antibody is monoclonal. The imaging in the independent claims can read on visually imaging/looking at a person/lungs, and more specifically as claimed is not a “particular machine,” and does not in any way change the patient or sample from it’s natural state. For the dependent claiming of the “CT scan,” this seems to be accessory to the facts of the claim since not determination if being made from the use of the CT scan--- and further use of CT scans in the art is routine and conventional. 
For the claimed “immunoassay comprising an anti-c4c antibody,”—this is still is not specific enough to confirm that a sample is changed to a “markedly different,” state than what is found in nature. Further immunoassays are generally binding of an antibody/antigen which regularly happens in the human body in it’s natural state. More detail/ specificity of measurement and or/detection is needed to overcome the instant 101 rejection. The fact that the assay is performed “in vitro” does not matter as if patented, applicant is still attempting to tie up a natural correlation merely noticed when a sample is taken from the human body.
Further- applicant has claimed no specific measurements (how is the immunoassay performed with what reagents, compounds, and instruments and what levels or indicators is applicant looking for to determine a diagnosis of cancer) or analysis techniques (why exactly is an image taken…is something about the combination of the image scan and assay combination used to make the diagnosis and if so, is this something that is programmed into a computer to perform?). The diagnosis or treatment as instantly claimed do not change these matters and as claimed they amount to a method of evaluation (which is a mental process/abstract idea), as they do not amount to practical and specific application of the judicial exception, and there is no specificity of measurement, detection, or treatment claimed.
Therefore, the instant claims, and the diagnosis/treatment right now read as a mental process/abstract idea of an observed natural correlation of level of C4c association with lung cancer).
 As instantly claimed- the treatment (determining medical regimen) claims seem to be merely a method of screening possible treatments (which could be anything), and therefore applicant here seems to attempt to tie up screening for any and all possible treatments for the natural correlation that they have noticed(c4c association with lung cancer). Nothing currently included in any of the dependent claims change this matter as they all just specify natural compounds/conditions, or generic chemical processes(immunoassay).
See MPEP 2106.05., Myriad; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012), Parker v. Flook, 437 U.S. 584 (1978). 
Also see MPEP 2106.04 and 2106.05, specifically, “markedly different,” and “particular machine,” in addition to the Vanda Memorandum.
Further see from Mayo decision--The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.

2. Claims 18-20 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

It is not clear through analysis of these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
For Claims 18-20, 22, applicant claims using therapy, treatment, and medical regimens. However—there seems to be no disclosure of any specificities for any of these (therapy, treatment, or medical regimens), there are no working examples of how any treatment, therapy, or medical regimen is performed and therefore it is unclear what applicant intends by these terms, and how one or ordinary skill would be able to look to the specification to utilize the claimed invention. Specifically—it is unclear what type of treatment would be used and when—and it is also unclear what types of medical treatments/regimens would have a reasonable expectation of success. All that the instant specification discloses is that “suitable” treatments are used(of which almost anything could be considered suitable). What is “suitable,” as described in the specification could be considered something different from person to person(“suitable,” is a relative term), and therefore- one of ordinary skill would not be able to perform any treatment, therapy, or medical regimen as instantly claimed by applicant, without undue experimentation. And further—no parameters which could lead one to thinking a treatment might possibly be successful are disclosed.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands,the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1 & 17-26, 28-29, 31-32, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 20, & 22, it is unclear how the level of isolated c4c is measured. Applicant claims that it is done by “immunoassay comprising and anti-c4c antibody,” which generally means some type of assay involving binding of an antigen to antibody, but it is unclear in the claim how the particular immunoassay in the claim is performed(what reagents, what antibody/antigen are used, and what other parameters the reaction require). As instantly claimed- the assay  is “comprising an anti-c4c antibody,” however even this does not specify any specific measurement that is occurring….merely there the assay in some way comprises an anti-c4c antibody.
Further- it measured from a database on a computer or with other instrumentation or measurement devices? This is not clear from the instant claims. Further- what level of measured compound indicates that the patient has cancer or that the patient should stay on a specific medical regimen? From what is claimed, it is not clear one of ordinary skill would be able to use the invention consistent with what applicant intends. Further for the claims—the claims are directed to an “in vitro,” method, however applicant also claims “imaging the subject for lung cancer,” and in dependent claims specify that this imaging is a CT scan. A CT-scan is not considered, “in vitro,” as nothing is taking place in a test tube, therefore making the claims unclear(this applies to the dependent claims using this language as well). Further for these claims, it is claimed that “C4c fragment does not comprise C4”. This is confusing as in written language, “C4c,” absolutely contains “C4,” as the first two characters of the word. Therefore- this is confusing and applicant needs to be more specific. Correction is required.
With respect to Claim 17, it is claimed, “said subject is selected as one”. This is confusing/unclear in the claim and applicant seems to be attempting to claim a mental process/abstract idea of “selecting”. Does applicant intend to merely state that the sample is from a patient having the claimed characteristics? Correction is required.
With respect to Claim 18-19, it is unclear what therapy is given to the patient. Does applicant have disclosure for all possible types of therapy? If so, it should be claimed as it is not clear one of ordinary skill could make and use the invention as instantly claimed.
With respect to Claim 20, it seems to be a method of screening treatment options for lung cancer(detected by the level of c4c). No measurement technique is used though and no specific treatments are claimed and therefore it is unclear how one would measure the c4c levels(is this done mentally?), and what treatments one would use—or if there is even appropriate disclosure for possible treatments in the instant specification. Therefore it is unclear that one could make and use this invention without undue experimentation.
For Claims 18-20, 22, applicant claims using therapy, treatment, and medical regimens. However—there seems to be no disclosure of any specificities for any of these(therapy, treatment, or medical regimens), and therefore it is unclear what applicant intends by these terms, and how one or ordinary skill would use the inventions as claimed. All applicant’s disclose is that the therapy, treatment or medical regimen are “suitable,” and this is not sufficient to change these matters as one is still left guessing what how to accomplish this. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4. Claims 1 & 17-26, 28-29, 31-32, 36-39 are rejected under 35 U.S.C. 103(a) as being obvious over PILELY  in “A specific assay for quantification of human C4c by use of anti-c4c monoclonal antibody” in view of MANGUERRA in US 20150099656 in view of KEARNEY in US 20130217057. 
	With respect to Claim 1, 20, 22, 24, 28, 31, & 33, PILELY et al. teach of detection method using monoclonal antibody (mAb) that is able to detect fluid phase C4c without interference from other products generated from the complement component C4. The C4c specific mAb was tested in different enzyme-linked immunosorbent assay (ELISA)(immunoassay) combinations with various types of in vitro activated sera and samples from factor I deficient patients. The specificity of the mAb was further evaluated by immunoprecipitation techniques and by analysis of eluted fragments of C4 after immunoaffinity chromatography. The anti-C4c mAb was confirmed to be C4c specific, as it showed no cross-reactivity with native (un-cleaved) C4, C4b, iC4b, or C4d. Also, no reaction was observed with C4 fragments in factor I deficient plasma or serum samples(abstract). PILELY et al. do not teach of associated imaging or lung cancer detection. 
MANGUERRA et al. is used to remedy this and more specifically teach of methods and kits for the early detection of pathogens, precise identification of the etiologic agent, and improved disease surveillance (abstract). MANGUERRA et al. more specifically teach of detecting cancer (paragraph 0071, 0073, 0272), and of detecting both prolactin (paragraph 0073) and C4c (paragraph 0078) and of using lung cells (paragraph 0320). MANGUERRA et al. further teach of the present invention relates to an in vitro method for diagnosing at least one target disease in a subject, said target disease being known to induce the synthesis of at least one target antibody in said subject, comprising performing the immunoassay of the invention, wherein said subject is diagnosed to be suffering from said at least one target disease if the amount of said at least one target antibody is higher than a control value (paragraph 0306). It would have been obvious to one of ordinary skill in the art to detect cancers as is done in MANGUERRA by c4c in the method of PILELY due to the need in the art for better methods for diagnosis and detection of antibody generating diseases (MANGUERRA, 0001-0010). Since MANGUERRA et al. call out cancers, but do not specifically limit detection to lung cancer, KEARNEY is used to remedy this. 
	KEARNEY et al. teach of a method to diagnose or classify a subject as having lung cancer or a non-cancerous condition, and to distinguish between different types of cancer e.g., malignant versus benign, SCLC versus NSCLC)(abstract). KEARNEY et al. also teach of using the specific biomarkers prolactin(Table 2) and CRP(Table 6) as biomarkers. KEARNEY et al. further teach of these methods finding use in screening methods for lung conditions, and particularly lung cancer diagnostics. More importantly, the invention finds use in determining the clinical management of a patient. That is, the method of invention are useful in ruling in or ruling out a particular treatment protocol for an individual subject, and in therapeutic drug monitoring/selection which make the instant methods obvious to screen or monitor treatments by biomaker levels (paragraph 0029, 0053-0054, 0068, 0108, 0110), and specifically of determining biomarker levels by immunoassay(paragraph 0093). KEARNEY et al. further teach of using CT scanning imaging(paragraph 0002, 0005, 0027, 0053, 004, 0098, 0025, Claim 5). It would have been obvious to one of ordinary skill in the art to diagnose lung cancer as is done in KEARNEY in the cancer diagnostic method of MANGUERRA due to the need in the art for better diagnostics for lung cancer conditions(KEARNERY, paragraph 0004).
	With respect to Claim 17, 21, 23, 29, 32, MANGUERRA et al. teach of using malignant or normal non-malignant samples(paragraph 0157). MANGUERRA et al. do not teach of using nodules. KEARNEY et al. however teach of the patient having primary malignant nodules or non malignant nodules(Table 7, 8  paragraph 0004, 0027). KEARNEY et al. also teach of the cancer being small cell or non small cell(Table 8) and of the subject being at risk for lung cancer(paragraph 0007).

	With respect to Claims 18-19, MANGUERRA et al. more specifically teach of detecting cancer (paragraph 0071, 0073, 0272), and of detecting both prolactin(paragraph 0073) and C4c(paragraph 0078) , and of diagnosed to be suffering from disease if the amount of said at least one target is higher than a control value(paragraph 0306). KEARNEY et al. teach of pulmonary function test (PFT), pulmonary imaging, a biopsy, a surgery, a chemotherapy, a radiotherapy, or any combination thereof. In some embodiments, the imaging is an x-ray, a chest computed tomography (CT) scan, or a positron emission tomography (PET) scan (paragraph 0005).
	With respect to Claims 25-26, KEARNEY teach of the cancer being small cell or non small cell(Table 8) and of the subject being at risk for lung cancer(paragraph 0007).
With respect to Claim 33, MANGUERRA et al. teach of using an immunoassay (abstract, paragraphs 0013-0017 & 0036).
With respect to Claims 34-36, KEARNEY et al. teach of using CT scanning imaging (paragraph 0002, 0005, 0027, 0053, 004, 0098, 0025, Claim 5).
With respect to Claims 37-39, PILELY et al. teach of the anti c4c antibody being monoclonal(title, abstract).
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
The 101 rejections are maintained and the rejection is clarified for the amended claims as shown above.
With respect to the 112 enablement rejection, applicant argues that “the skilled person is well aware of available treatment, therapies and protocols used to address lung cancer,” and that what is important is that the known therapies are preformed only after the final diagnosis of lung cancer allowed for by the instantly claimed method. The examiner disagrees. Nowhere in the claims has applicant given any indication of what treatments could be successful--- and even more to that affect how exactly even one would determine conclusively or measure to determine the final diagnosis of lung cancer, since no specific measurement methods or levels of detection are claimed. Though the examiner understand that certain treatments for cancer are know (for instance chemotherapy, surgery, possible radiation), there are a plethora of options available for one to choose. However it would still not be reasonable for one of ordinary skill to be able to make an educated decision on which treatment is most appropriate with what applicant attempts to be claiming as a new diagnostic method (imaging in combination with C4c fragment measurement), and without specific disclosure/claiming that specific parameter lead to specific treatment parameters. 
The 112 indefiniteness rejections are also maintained and clarified as shown above for the significantly amended claims.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new primary reference is used- PILELY- as shown above.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797